IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


W.G., A CHILD,

              Appellant,

 v.                                                Case No. 5D16-2479

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 4, 2017

Appeal from the Circuit Court
for Orange County,
Sally D.M. Kest, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       AFFIRMED. See Walker v. State, So. 2d 950 (Fla. 5th DCA 1995).



PALMER, ORFINGER and LAMBERT, JJ., concur.